--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.6
 
 
LOCATION BASED TECHNOLOGIES, CORP.
STOCK OPTION AWARD AGREEMENT
 
 
This agreement dated as of October 11, 2007, (“Award Agreement”), is entered
into by and between Location Based Technologies, Corp., a California corporation
(the “Company”), and Desiree Mejia (the “Optionee”).
 
1.           General.  The options evidenced by this Award Agreement (“Options”)
are nonqualified stock options granted as of the date specified above (the
“Award Date”).  They are issued pursuant to the power of the Company to do so
set forth in Section 404 of the California Corporations Code, and not pursuant
to any plan.
 
2.           Grant/Termination.  The Company hereby grants to the Optionee
Options to purchase a total of 2,000,000 shares of Common Stock of the Company,
exercisable as provided in the Exercise Schedule set forth in Section 5 below at
$1 per share (the “Exercise Price”).  These Options shall terminate immediately
upon Optionee’s termination of employment by the Company for Cause; twelve
months after the Optionee’s termination of employment by the Company for other
than Cause or voluntary termination of employment by Optionee; 12 months after
the Optionee’s death or total disability; or ten years from the Award Date.  For
purposes of this Award Agreement, the term “Cause” means engaging in any
activity adverse, contrary or harmful to the interests of the Company,
including, but not limited to: (i) conduct related to the Optionee’s employment
for which either criminal or civil penalties have been awarded against the
Optionee, (ii) violation of Company policies, including, without limitation, the
Company’s discrimination, harassment or insider trading policies, (iii)
accepting employment with or serving as a consultant, advisor or in any other
capacity to an entity that is, or proposes to be, in competition with or acting
against the interests of the Company, including employing or recruiting any
present, former or future employee of the Company
 
3.           Exercise Procedure.  In order to exercise the Options granted
hereunder, the Optionee must give written notice thereof (using Exhibit A
hereto) to the Board of Directors of the Company (“Board”) at the Company’s
corporate headquarters specifying the number of shares of Common Stock being
purchased.  Such notice must be accompanied by payment of the Exercise Price for
the share or shares being purchased and this Award Agreement so that appropriate
notation can be made thereon to reflect such exercise.  Such payment shall be by
cash or check payable to the order of the Company, in an amount equal to the
Exercise Price of the shares of Common Stock being purchased; provided, however,
that all or a portion of the Exercise Price for the share or shares of Common
Stock being purchased may also or alternatively be paid by the delivery of
shares of Common Stock, the aggregate Fair Market Value of which is equal to the
portion of such Exercise Price being paid by the delivery of shares of Common
Stock.  Shares of Common Stock that may be used for payment shall include shares
which were received by the Optionee upon the exercise of one or more Options and
shares which the Optionee directs the Company to withhold, for the purpose of
paying the Exercise Price, from shares which the Optionee would have received
upon the exercise of one or more Options (so-called “cashless exercise”).  For
purposes of this Agreement, Fair Market Value shall be determined in good faith
by the Board of Directors in a manner not inconsistent with that described in
Section 260.140.50 of the California Code of Regulations.
 
1

--------------------------------------------------------------------------------


 
4.           No Other Rights.  Nothing herein contained shall confer on the
Optionee any right with respect to continuation of employment by the Company or
its Subsidiaries or Affiliates, or interfere with the right of the Company or
its Subsidiaries or Affiliates to terminate at any time the employment of the
Optionee, or, except as to shares of Common Stock actually delivered, confer any
rights as stockholder upon the holder hereof.
 
5.           Vesting.
 
(a)           If the Optionee continues to be employed by the Company (or a
Subsidiary or Affiliate thereof), subject to Section 6 hereof, the Options
granted hereunder will become exercisable by the Optionee in accordance with the
following exercise schedule until the specified events have occurred after the
Award Date of the Options:
 
As of the Date
the Company Achieves
the No. of Customers
Specified Below*
100,000
250,000
 
 
No. of
Options Vested
1,000,000
1,000,000

 
For purposes of this Award Agreement, a person or entity will be deemed to be a
“customer” if it actually pays for service in any month of measurement as
reflected on the Company’s server system showing active devices.
 
(b)           Notwithstanding the foregoing, upon a “Change in Control”, all
Options which have not lapsed prior to the date of such Change in Control shall
become fully vested and exercisable (if not already vested and exercisable) by
Optionee.  The phrase “Change in Control” means the following and shall be
deemed to occur if any of the following events specified in clauses (i), (ii),
(iii) or (iv) occur:
 
(i)           Any person or entity becomes, after the Award Date, the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1923, as amended), directly or indirectly, more than 50% of the
combined voting power of the Company’s then outstanding securities; or
 
(ii)           During any period of two consecutive years, individuals, who at
the beginning of such period, constitute the Board and any new Director of the
Company (other than a Director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (i),
(iii) or (iv) of this definition) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds of the Directors of the Company then still in office who either were
Directors of the Company at the beginning of the two-year period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board;
 
2

--------------------------------------------------------------------------------


 
(iii)           A merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control, and provided further a merger or consolidation
in which the Company is the surviving entity (other than as a wholly owned
subsidiary of another entity) and in which the Board of Directors of the Company
or the successor to the Company after giving effect to the merger or
consolidation, is comprised of a majority of members who are either (x)
Directors of the Company immediately preceding the merger or consolidation, or
(y) appointed to the Board of Directors by the Company (or the Board) as an
integral part of such merger or consolidation, shall not constitute a Change in
Control; or
 
(iv)           Approval by the shareholders of the Company or any order by a
court of competent jurisdiction of a plan of liquidation of the Company, or the
sale or disposition by the Company of all or substantially all of the Company’s
assets other than (i) the sale or disposition of all or substantially all of the
assets of the Company to a person or persons who beneficially own, directly or
indirectly, at least 50% or more of the combined voting power of the outstanding
voting securities of the Company at the time of the sale; or (ii) pursuant to a
dividend in kind or spin-off type transaction, directly or indirectly, of such
assets to the shareholders of the Company;
 
(v)           Notwithstanding the foregoing, a Change in Control of the type
described in clauses (ii), (iii) or (iv) above shall be deemed to be completed
on the date it occurs, and a Change in Control of the type described in clause
(i) above shall be deemed to be completed as of the date the entity or group
attaining greater than 50% ownership has elected its representatives to the
Board and/or caused its nominees to become officers of the Company with the
authority to terminate or alter the terms of any Employee’s employment.
 
(c)           In addition, upon a Change in Control where the equity holders of
the Company hold more than 50% of the outstanding voting equity of the survivor
of the Change of Control, if necessary, this Option shall be automatically
converted into the right to receive, and thereafter shall be exercisable for, in
accordance with this Agreement, the securities, cash and/or other consideration
that a holder of the shares underlying the Options would have been entitled to
receive upon a consummation of such Change of Control had such shares been
issued and outstanding immediately prior to the effective date and time of the
Change of Control (net of appropriate exercise prices).
 
3

--------------------------------------------------------------------------------


 
6.           Noncompetition.  In consideration for the grant of the Options
granted hereunder, Optionee specifically agrees that while Optionee is an
employee of the Company and for a period of 12 months after the termination of
his employment with the Company and all Subsidiaries and Affiliates, Optionee he
will not, either directly or indirectly:
 
(a)           as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than four percent of the total
outstanding stock of a publicly held company), engage in the business of
developing, producing, marketing or selling products or services which would
compete with the products or services of the kind or type developed or being
developed, produced, marketed or sold by the Company, or planned to be produced,
marketed or sold as described in any business plan of the Company or as set
forth in any notes or minutes of internal Company meetings, while the Employee
was employed by the Company or any Subsidiary or Affiliate;
 
(b)           recruit, solicit or induce, or attempt to induce, any employee or
employees of the Company to terminate their employment with, or otherwise cease
their relationship with, the Company; or
 
(c)           solicit, divert or take away, or attempt to divert or to take
away, the business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company which were contacted,
solicited or served by the Employee while employed by the Company;
 
provided, however, that this Section 6 shall cease to apply if the Optionee’s
employment with the Company and all of its Subsidiaries and Affiliates is
terminated by Optionee’s employer without Cause.  Optionee further agrees to
notify anyone employing Optionee or utilizing Optionee as a consultant, advisor
or in any other capacity, or evidencing an intention to employ or so utilize
Optionee, of the existence and provisions of this Award Agreement.
 
7.           Nontransferability of Option.  The Option shall not be transferable
or assignable by the Optionee, other than by will or the laws of descent and
distribution (or as otherwise permitted by the Board in its sole discretion),
and shall be exercisable during the Optionee’s lifetime only by him or her or by
his or her legal representative(s) or guardian(s) or any permitted transferee.
 
8.           Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by reputable overnight courier, (iii) sent via telecopier
(fax) transmission or via electronic mail (e-mail) or (iv) sent by registered or
certified mail, postage prepaid, return receipt requested, addressed as follows:
(a) if to Optionee, at the address, fax number or e-mail address set forth on
the signature page hereto; or (b) if to the Company, at the address, fax number
or e-mail address set forth in the signature page hereto, or in either case, to
such other address or fax number as the party to whom notice is to be given may
have furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day (as hereinafter defined)
after dispatch, if sent by a reputable overnight courier or via fax or e-mail
and (iii) on the third Business Day following the date on which the piece of
mail containing such communication is posted, if sent by mail.  As used herein,
“Business Day” means a day that is not a Saturday, Sunday or a day on which
banking institutions in the city to which the notice or communication is to be
sent are not required to be open.
 
4

--------------------------------------------------------------------------------


 
9.           Legends.  All certificates representing any shares of Common Stock
or other securities of the Company subject to the provisions of this Agreement
shall have endorsed thereon the following legends:
 
(a)           “These securities have not been registered under the Securities
Act of 1933 or any state securities law.  They may not be sold, offered for
sale, pledged or hypothecated in the absence of an effective registration
statement as to the securities under said Act or law or an opinion of counsel
satisfactory to the Company that such registration is not required.”
 
(b)           Such other or similar legends as the Company may reasonably
require.
 
10.           Applicable Law.  The validity, construction, interpretation and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of California without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in the Superior
Court of the State of California for Orange County or the United States District
Court for the Central District of California and the Optionee consents to the
jurisdiction and venue of those courts.
 
11.           Severability.  The provisions of this Award Agreement are
severable and if any one or more provisions may be determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provision to the extent enforceable in any jurisdiction,
shall nevertheless be binding and enforceable.
 
12.           Waiver.  The waiver by the Company of a breach of any provision of
this Award Agreement by Optionee shall not operate or be construed as a waiver
of any subsequent breach by Optionee.
 
13.           Survival.  Section 6 of this Award Agreement will remain in full
force and effect following the termination of the Optionee’s employment with the
Company and its Subsidiaries and Affiliates for any reason.
 
14.           Binding Effect.  The provisions of this Award Agreement shall be
binding upon the parties hereto, their successors and assigns, including,
without limitation, the Company, its successors or assigns (including, without
limitation, merger participants), the estate of the Optionee and the executors,
administrators or trustees of such estate and any receiver, trustee in
bankruptcy or representative of the creditors of the Optionee.  Notwithstanding
anything herein to the contrary, in the event of the merger or consolidation of
the Company with any other corporation or corporations, the sale by the Company
of a major portion of its assets or of its business and good will, or any other
corporate reorganization involving the Company, the Optionee’s obligations under
Section 7 hereof may be assigned and transferred to such successor in interest.
 
5

--------------------------------------------------------------------------------


 
15.           Counterparts.  This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
 
Optionee
   
LOCATION BASED TECHNOLOGIES, CORP.
                     
/s/ Desiree Mejia
 
 
/s/ Joseph Scalisi
 
Desiree Mejia
   
Joseph Scalisi, President
 
 
   
 
  Address: 21520 Yorba Linda Blvd, G357.      Address: 4989 E. La Palma
Boulevard                    Yorba Linda, CA 92887                      Anaheim,
California 92807             Fax No.:  714-200-0287      Fax No.:  714-200-0287
            E-Mail Address: desiree@pocketfinder.com     E-mail:
joseph@pocketfinder.com     

 
 
6

--------------------------------------------------------------------------------


 
EXHIBIT A
 
 
NOTICE OF EXERCISE
under
STOCK OPTION AWARD AGREEMENT
 
 
To:                 Location Based Technologies, Corp. (the “Company”)
 
From:                                             
 
Date:                                             
 
Pursuant to the Stock Option Award Agreement (the “Agreement”) (capitalized
terms used without definition herein have the meanings given such terms in the
Agreement) between the Company and myself effective _______________, 2007, I
hereby exercise my Option as follows:
 
Exercise Price per Share
$
Total Exercise Price
$
“Vested Portion” of Option (see definition in Section 5 of the Agreement)
 
Number of shares I have previously purchased by exercising the Option
 
Expiration Date of the Option
 

 
I hereby represent, warrant, and covenant to the Company that:
 
(a)           I am acquiring the Common Stock for my own account, for
investment, and not for distribution or resale, and I will make no transfer of
such Common Stock except in compliance with applicable federal and state
securities laws.
 
(b)           I can bear the economic risk of the investment in the Common Stock
resulting from this exercise of the Option, including a total loss of my
investment.
 
(c)           I am experienced in business and financial matters, am familiar
with the Company’s business and prospects and am capable of (i) evaluating the
merits and risks of an investment in the Common Stock; (ii) making an informed
investment decision regarding exercise of the Option; and (iii) protecting my
interests in connection therewith.
 
(d)           Any subsequent offer for sale or distribution of any of the shares
of Common Stock by me shall be made only pursuant to (i) a registration
statement on an appropriate form under the Securities Act of 1933, as amended
(“33 Act”), which registration statement has become effective and is current
with regard to the shares being offered or sold, or (ii) a specific exemption
from the registration requirements of the 33 Act, it being understood that to
the extent any such exemption is claimed, I shall, prior to any offer for sale
or sale of such shares, obtain a prior favorable written opinion, in form and
substance satisfactory to the Board, from counsel for or approved by the Board,
as to the applicability of such exemption thereto.
 
7

--------------------------------------------------------------------------------


 
I acknowledge that I must pay the total Exercise Price in full and make
appropriate arrangements for the payment of all federal, state and local tax
withholdings due (if any) with respect to the Option exercised herein, before
the stock certificate evidencing the shares of Common Stock resulting from this
exercise of the Option will be issued to me.
 
Attached in full payment of the Exercise Price for the Option exercised herein
is (i) a check made payable to the Company in the amount of $_______________
and/or (ii) a stock certificate for _______________ shares of Common Stock that
have been owned by me or by me and my spouse jointly for at least six months,
with a duly completed stock power attached, with a total Fair Market Value on
the date hereof to the Total Exercise Price, or (iii) written instructions to
treat this as a “cashless exercise” as described in paragraph 3 of the Award
Agreement.
 
 
   
 
 
 
   
Print Name :
 

 

     
RECEIVED BY THE COMPANY:
                 
LOCATION BASED TECHNOLOGIES, CORP.
                     
 
 
  
 
 
 
   
Name: ____________________________
 
 
   
Title:   ____________________________
                 
Date:   ____________________________
 

 
 
8

 